DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular a fuel dispenser comprising a leak detection assembly, the sensor configured to compare the amount detected fluid to a threshold, an imaging apparatus disposed within the base cabinet and operatively coupled to the sensor such that the imaging apparatus is activated by the sensor when the amount of detected fluid is greater than the first threshold, the imaging apparatus obtaining at least one image of the bottom pan when the imaging apparatus is activated by the sensor, and the leak detection assembly being configured to determine the amount of the detected fluid contained within the bottom pan based upon the at least one image, and a transmission apparatus configured to transmit the at least one image to a remote device upon activation of the imaging apparatus for verifying the presence of detected fluid within the bottom pan, configured to transmit a notification signal to the remote device when the amount of detected fluid is less than a second threshold, and configured to transmit a shutdown notification signal to the remote device when the amount of detected fluid exceeds the preset second threshold, wherein the notification signal characterizes the amount of detected fluid being less than the second threshold as indicating a false alarm event.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853